[LETTERHEAD OF SANDLER O’NEILL & PARTNERS] May 12, 2015 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Provident Bancorp, Inc. Registration Statement on Form S-1 (Registration Number 333-202716) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join Provident Bancorp, Inc. in requesting that the effective date of the above-referenced Registration Statement be accelerated so that it will become effective at 5:00 p.m. on May 14, 2015, or as soon thereafter as may be practicable. Very Truly Yours, Sandler O’Neill & Partners, L.P. By: Sandler O’Neill & Partners, Corp., the sole general partner /s/Jennifer Docherty An Officer of the Corporation
